Citation Nr: 1632731	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO. 13-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent from August 20, 2010 to July 26, 2012, and in excess of 40 percent since July 27, 2012 for a low back disability.

2. Entitlement to an initial disability rating in excess of 10 percent from August 20, 2010 to July 7, 2013, and in excess of 20 percent since July 8, 2013 for left lower extremity radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2006 and from January 2010 to August 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a low back disability with left lumbar radiculopathy and established a noncompensable rating.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

Thereafter, in October 2013, the Board granted a 10 percent rating for the Veteran's low back disability and a separate 10 percent rating for radiculopathy of the left lower extremity. The Board also determined that an inferred claim for entitlement to a TDIU was raised by the record and remanded it for additional procedural and evidentiary development. 

In July 2013, the Veteran filed additional claims, including for radiculopathy of the lower extremities. The RO developed these claims, and after the Board's decision, then issued a February 2014 rating decision which, in part, assigned a separate 20 percent rating for radiculopathy of the left lower extremity, effective July 8, 2013, and increased the rating for the Veteran's low back disability to 20 percent effective July 8, 2013.

In the meantime, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2015 Order, the Court granted a Joint Motion for Remand (JMR), which, in pertinent part, vacated the 2013 Board decision. The Board then remanded the claims in July 2015. 

The Veteran's vocational rehabilitation folder shows he was divorced earlier in 2016.  The RO should audit his disability compensation benefits to ensure his dependency allowance is correct, to minimize any potential overpayment.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his low back disability symptoms manifested as pain, tenderness to palpation, muscle spasms, and limitation of forward flexion of the thoracolumbar spine to 45 degrees, at worst, between August 20, 2010 and September 5, 2011.

2. After affording the Veteran the benefit of the doubt, his low back disability symptoms manifested as pain on movement, tenderness to palpation, lack of endurance, and limitation of forward flexion of the thoracolumbar spine to 20 degrees, at worst, since September 6, 2011.

3. After affording the Veteran the benefit of the doubt, his left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was moderate for the entire period on appeal.

4. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but not higher, for a low back disability from August 20, 2010 to September 5, 2011 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic code (DC) 5242 (2015).

2. The criteria for a disability rating of 40 percent, but not higher, for a low back disability since September 6, 2011 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, DC 5242 (2015). 

3. The criteria for a disability rating of 20 percent, but not higher, for left lower extremity radiculopathy have been met for the entire appellate period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 75239-8520 (2015).

4. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by May 2011 and October 2015 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims for higher initial ratings on appeal are downstream issues, which were initiated by a notice of disagreement (NOD). The Court has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice for these claims. 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2011, November 2013, and December 2013 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In July 2015, the Board remanded the case to obtain records from the New Orleans/Hammond VA medical facility since February 2014, request a clarifying opinion regarding range of motion results from a VA doctor, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. The Board also instructed the RO to issue a notice letter to the Veteran for his TDIU claim and to implement the assigned previous ratings for the Veteran's back and left lower extremity disabilities. There was substantial compliance with the Board's remand directives and instructions. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 


Increased Ratings

The Veteran contends that his low back and left lower extremity symptoms should be rated higher than the currently assigned disability ratings. The Board shall consider these disabilities in tandem below. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995). The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's low back disability is rated as 10 percent disabling from August 20, 2010 to July 26, 2012, and as 40 percent disabling since July 27, 2012 under 38 C.F.R. § 4.71a, DC 5242. All spinal disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating. See 38 C.F.R. § 4.71a. As the Veteran has a current diagnosis of degenerative joint disease (DJD) of the lumbar spine, the Formula for Rating IVDS Based on Incapacitating Episodes applies to his disability picture. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable to the Veteran's case. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

Moreover, the Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician. See 38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran's left lower extremity radiculopathy is rated as 10 percent disabling from August 20, 2010 to July 7, 2013, and as 20 percent disabling since July 8, 2013 under 38 C.F.R. § 4.124a, DC 5239-8620. Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). 

While the evidence shows that the Veteran has been diagnosed with back spondylolisthesis (DC 5239) and that this disability contributes to his left leg symptoms, the evidence does not indicate that he was ever diagnosed with neuritis (DC 8620). Assignment of a particular DC is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The evidence shows that the Veteran's left lower extremity disability has been repeatedly diagnosed as radiculopathy and impairment of the sciatic nerve, and the record does not indicate that this disability was ever diagnosed as neuritis. Thus, the Board determines that the Veteran's current diagnosis and symptoms demonstrate that DC 5239-8520 more appropriately reflects his disability picture than DC 5239-8620. See Butts, 5 Vet. App. 532 (1993) (noting that a choice of DC should be upheld if supported by explanation and evidence); see also 38 C.F.R. §§ 4.71a, 4.124a, DCs 5239, 8520, 8620. 

DC 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating. A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve. A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy. Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor. See 38 C.F.R. § 4.124a.

The Veteran filed a claim in May 2011 for service connection for a low back disability. A November 2011 rating decision granted service connection for the back and left lower extremity radiculopathy disabilities and assigned a rating of 10 percent effective August 20, 2010, the first day after discharge from active duty service. See 38 C.F.R. § 3.400(b)(2) (2015). Subsequent VA decisions granted separate ratings for the disabilities and assigned higher ratings as noted above. The Board shall consider certain evidence prior to the start of the appellate period because this evidence is relevant as to the symptomatology of the Veteran's low back and left leg disabilities.

The Veteran's February 2010 service treatment records indicate x-ray results showing no acute abnormality of the lumbar spine. A neurological consultation showed that the Veteran had lumbar paraspinal muscle spasms on palpation and lumbar pain that radiated to the lower extremities. A chronological record of medical care showed that he was diagnosed with an L5-S1 herniated disc and that a discectomy was recommended to alleviate his pain. A magnetic resonance imaging (MRI) scan of the lumbar spine showed two-level spondylosis and spondylitis associated with disc disease at the L5-S1 spinal segment, which caused disc protrusions and potential impingement of the nerve roots. The MRI scan also showed endplate changes and disc protrusion at the L4-L5 spinal segment. Another chronological record of medical care from this month showed that the Veteran's forward flexion of the thoracolumbar spine was limited to 60 degrees by pain, and his symptoms included mild tenderness to palpation, and occasional numbness or pain in the left thigh after sitting, sweeping, mopping, running, or walking. However, his sensory examination showed no abnormalities, his gait and stance were normal, straight leg raising test results were negative bilaterally, and his deep tendon reflexes were normal. 

A March 2010 chronological record of medical care showed very similar results, except his thoracolumbar spine demonstrated full range of motion. The Veteran complained of left leg numbness and low back pain in another March 2010 service treatment record and a physical evaluation showed that his forward flexion was limited to 50 percent, i.e., 45 degrees. In a subsequent March 2010 record, he was noted to have normal thoracolumbar spine motion that included muscle spasms. He was unable to demonstrate full range of motion, but the doctor did not note the range of motion limits for his spine. A neurological evaluation showed that muscle strength testing results, gait and stance, knee jerk and ankle jerk results, and deep tendon reflexes were normal. Another March 2010 chronological record of medical care showed that the Veteran's forward flexion of the thoracolumbar spine was limited to 50 percent or 45 degrees. 

An April 2010 service treatment record showed that the Veteran again complained of numbness and tingling in both lower extremities and a nerve conduction study was performed. However, the Veteran denied weakness or loss of bladder or bowel control. 

The Veteran's service personnel records show that he was discharged from service due to his medical disorders in August 2010. 

In a June 2011 statement, the Veteran's former spouse stated that the Veteran's back symptoms included constant mild or severe pain. Additionally, the Veteran asserted in June 2011 that he was previously diagnosed with left leg radiculopathy and that he declined epidural injections for his back. 

A June 2011 VA examination report shows that the Veteran complained of moderate, constant, daily back pain; however, the examiner noted that the pain did not radiate. A physical examination showed that he did not require the use of assistive devices to ambulate and he was able to walk one-quarter of a mile. The Veteran's gait was normal and he did not show any symptoms of an abnormal curvature of the spine, including gibbus, kyphosis, list, flattening, lordosis, reverse lordosis, or thoracolumbar ankylosis. The examiner noted that there were no objective abnormalities of thoracic sacrospinalis, including spasms, atrophy, guarding, pain with motion, tenderness, or weakness. Muscle strength and sensory testing returned normal results throughout the musculoskeletal system. Range of motion testing of the thoracolumbar spine showed forward flexion to 90 degrees, extension to 30 degrees, left and right lateral rotation to 30 degrees, and left and right lateral flexion to 30 degrees. The examiner noted no objective evidence of pain on active motion or additional limitation in motion or pain after repetitive-use testing. Although this examiner diagnosed the Veteran with Schmorl's nodes of the lumbar spine with disc protrusions and left lumbar radiculopathy, the examiner did not discuss or evaluate the Veteran's left lower extremity symptoms. 

In a July 2011 VA nursing outpatient note, the Veteran complained of having difficulty picking up his infant child and he asserted that he had increased leg numbness. However, he denied any bowel or bladder control symptoms. 

In a September 2011 VA primary care physician note, a doctor noted that the Veteran's back maintained lordosis, forward flexion was limited to 30 degrees, and extension was limited to negative 10 degrees. The doctor noted no distortion of bones or joint, no muscle atrophy, and the straight leg raising test results were to 30 and 35 degrees. The doctor also noted that the Veteran's joints were pain-free with full range of motion and without swelling, warmth redness, crepitus, or popping. Muscle strength and sensory examinations showed normal results in the lower extremities, and the deep tendon reflexes were 1+ in the knees and ankles. The doctor assessed him with probable lumbago with left radiculopathy secondary to spondylosis of the L5-S1 spinal segment. 

The same range of motion limitations and symptoms were noted by this doctor in a July 2012 VA primary care physician note. Following the Board's July 2015 remand directives, a VA doctor clarified that the September 2011 and July 2012 notes should read forward flexion to 30 degrees and extension to 10 degrees. 

In a November 2011 NOD, the Veteran asserted that the June 2011 VA examination report was inadequate because he was not given a range of motion evaluation during the examination. He also denied ever saying that he did not have any pain during the examination. He asserted that he was unable to bend forward or backward as well as before his in-service injury, and he indicated that he could not sit, stand, or lay for long periods of time. He also asserted that he had a sexual dysfunction disorder due to his back symptoms.

A September 2012 VA neurology consultation showed a provisional diagnosis of left sciatica pain with numbness and weakness of the left leg. A nerve conduction study showed no electrophysiological evidence of peripheral neuropathy or entrapments of the left lower extremity but there was left sacroiliac radiculopathy with both acute and chronic changes that were probably clinically significant. 

The Veteran's left leg numbness symptoms were noted in a December 2012 VA physical medicine rehabilitation consultation. The Veteran also complained of intermittent weakness in the legs, difficulty maintaining an erection, and bladder impairment symptoms. A physical evaluation showed essentially normal results in muscle strength and reflex testing. The Veteran had decreased forward flexion and extension range of motion of the lumbar spine, but lateral flexion and rotation was normal. The evaluator did not note degrees of range of motion limitations for the back. 

A January 2013 VA neurology consultation note showed that the Veteran had low back pain with tingling and numbness radiation to the left buttocks and lateral thigh. An evaluation showed no motor or sensory deficit reflexes and a normal gait. The doctor noted that a nerve conduction study showed acute and chronic denervation changes. An MRI of the lumbosacral spine showed DJD at the L4-L5 and L5-S1 spinal segments. 

In an April 2013 substantive appeal (VA Form 9), the Veteran stated that he was on medication for his back and left leg symptoms, and he alleged that his back disability included degenerative disc disease, herniated discs, arthritis, and nerve damage. In a November 2013 statement, he asserted that these disabilities were getting worse, they affected his interaction with his family, and they caused psychological symptoms. The record shows that his service-connected disabilities include a mental health disability that was caused by his back symptoms. 

During an October 2013 Board hearing, the Veteran endorsed symptoms of constant pain, bladder problems, inability to lift certain weights, flare-ups that lasted several hours at a time, muscle spasms, weakness, fatigue, and an ability to stand for only 10 minutes, walk only several hundred yards, and sit for 15 to 20 minutes. He also testified that his back locks up when he gets out of bed and that he was taking medication to control his pain. He asserted that the June 2011 VA examination report was inaccurate because he did not have full range of motion at the time. 

A November 2013 VA examination report for Veteran's neurological symptoms showed that he complained of frequent back pain and left leg pain. He also endorsed symptoms of left leg weakness and numbness. He contended that his left lower extremity symptoms included severe constant and intermittent pain and parestesias and/or dysthesias, and moderate numbness. A physical examination showed normal muscle strength, reflex, and sensory testing in the upper and lower extremities, except that the left ankle showed dorsiflexion of active movement against some resistance (4/5) and hypoactive reflexes (1+), and the left thigh/knee showed decreased sensation to light touch. He did not have muscle atrophy or trophic changes. The Veteran's gait was normal and he did not need any assistive devices to ambulate. The Veteran had a decreased left foot tap and a decreased left heel walk. After noting the results of a September 2012 nerve conduction study and performing a physical evaluation, the examiner determined that the Veteran had moderate incomplete paralysis of the sciatic nerve in the left leg but the other nerves in the left lower extremity were normal. 

A December 2013 VA examination report showed that the Veteran did not have a history of surgeries or injections for his back disability. The Veteran asserted that he had daily flare-ups. Initial range of motion testing showed forward flexion to 45 degrees with pain beginning at 20 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 10 degrees, right lateral rotation to 15 degrees with pain at 15 degrees, and left lateral rotation to 20 degrees with pain at 15 degrees. After three repetitions, the Veteran's forward flexion was to 40 degrees, extension was to 15 degrees, left and right lateral flexion was to 15 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 10 degrees. The examiner noted that the Veteran had additional functional loss and impairment after repetitive-use testing that included less movement than normal, weakened movement, pain on movement, and lack of endurance. The examiner noted the presence of tenderness in the spine on palpation but the Veteran did not have any muscle spasms. Muscle strength testing showed active movement against some resistance (4/5) for knee extension, ankle plantar flexion, and ankle dorsiflexion on the left side. A reflex examination showed hypoactive reflexes in the left ankle and a sensory examination showed decreased sensation to light touch in the left thigh and knee. Straight leg raising tests were negative for both sides. The Veteran indicated that he had radiculopathy symptoms that included severe constant and intermittent pain and paresthesias and/or dysthesias in the left lower extremity. The examiner determined that his radiculopathy symptoms were moderate in the left leg. The Veteran's back did not show signs of ankylosis of the spine, and he did not need assistive devices to ambulate.

A May 2014 VA primary care note showed that the Veteran complained of pain in the back and that a doctor noted that he had tenderness in the lower thoracic area and midline tenderness in the lumbar area. A March 2015 VA medical treatment note also showed complaints of back pain and that the Veteran had to use pain medication to control his symptoms. The Veteran also stated that he had radiating pain, numbness, and tingling in the left leg. July 2015 and August 2015 VA treatment notes show acute worsening of chronic low back pain following re-injury episodes and treatment for these symptoms; however, range of motion results were not elicited during these evaluations. 

After affording the Veteran the benefit of the doubt, the Board finds that his low back disability symptoms manifested as pain, tenderness to palpation, muscle spasms, and limitation of forward flexion of the thoracolumbar spine to 45 degrees, at worst, between August 20, 2010 and September 5, 2011. Specifically, the February 2010 and March 2010 service treatment records show that forward flexion was limited to 60 degrees and 45 degrees, respectively. Following service, the Veteran has repeatedly asserted that his symptoms included moderate and severe pain and flare-ups. While the June 2011 VA examination report showed essentially full range of motion of the thoracolumbar spine, all of the other evidence during and prior to this time period indicates that his back was limited in forward flexion to 60 degrees or less, but more than 30 degrees. The probative value of the examiner's determination that the Veteran had full range of motion during the examination is diminished by the Veteran's statements that range of motion testing was not performed during the examination and the fact that the Veteran was discharged from military service due to his back disability symptoms. Therefore, a disability rating of 20 percent is warranted for the low back disability from August 20, 2010 to September 5, 2011.

However, a rating in excess of 20 percent is not warranted during this time period because all of the medical and lay evidence noted above fails to show that the forward flexion of his thoracolumbar spine was limited to 30 degrees or less, or that he experienced any ankylosis. Additionally, the Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period because the range of motion testing conducted in service and following service considered the thresholds at which pain limited motion. Additionally, there was no additional loss of motion noted after repetitive-use testing during this time period. 

Accordingly, after considering the symptoms reported by medical and lay sources, the benefit-of-the-doubt rule applies, and the Veteran's low back disability warrants a disability rating of 20 percent, but not higher, from August 20, 2010 to September 5, 2011. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

A September 6, 2011 VA primary care physician note showed worsening back symptoms. Although a VA doctor clarified in September 2015 that both the September 6, 2011 and July 27, 2012 VA primary care physician notes showed forward flexion limited to 30 degrees and extension limited to 10 degrees, the RO increased the low back disability rating in October 2015 to 40 percent effective July 27, 2012. However, the criteria for a 40 percent rating have been present since September 6, 2011 because the forward flexion of Veteran's thoracolumbar spine was limited to 30 degrees. The most recent range of motion results, elicited during the December 2013 VA examination, show that his forward flexion was limited to 20 degrees due to pain. Thus, after affording the Veteran the benefit of the doubt, his low back disability manifested with pain on movement, tenderness to palpation, lack of endurance, and limitation of forward flexion of the thoracolumbar spine to 20 degrees, at worst, since September 6, 2011. Accordingly, a disability rating of 40 percent is warranted for the low back since September 6, 2011. 

However, a rating in excess of 40 percent is not warranted for this time period because the evidence does not show the presence of unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine. The Board has considered the Veteran's one assertion that his back locked up when he gets out of bed during the September 2013 Board hearing; however, it determines that the June 2011 and December 2013 VA examination reports, which showed no presence of ankylosis, are more probative on this subject due to the VA examiners' expertise, training, education, proper support and rationale, and thorough physical examination of the Veteran's back. 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported having flare-ups of his symptoms and the medical examinations showed that he had additional functional impairment due to pain on movement, less movement than normal, weakened movement, and lack of endurance. However, a disability rating in excess of 40 percent requires the presence of ankylosis of the thoracolumbar spine or the entire spine, which is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit at any time on appeal. Specifically, none of the evidence establishes that the Veteran experienced incapacitating episodes of IVDS having a total duration of four weeks or more during any twelve month period during the entire period on appeal. Moreover, any reported episodes of back pain are not considered incapacitating episodes for VA purposes because the record does not show that a physician advised him to take any bed rest. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture since August 20, 2010. 

Accordingly, after considering the symptoms reported by medical and lay sources, the benefit-of-the-doubt rule applies, and the Veteran's low back disability warrants a disability rating of 40 percent, but not higher, since September 6, 2011. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Regarding the Veteran's left leg claim, after affording him the benefit of the doubt, the Board finds that the left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was moderate for the entire appellate period, but these symptoms were not moderately severe. Specifically, the Veteran's symptoms of moderate leg radiculopathy have been present since discharge from service, even though they were finally described as "moderate" following July 2013. His service treatment records show symptoms of numbness, tingling, and pain in the left leg and a nerve conduction study did not indicate moderately severe or severe incomplete paralysis. Left leg symptoms of pain, numbness, weakness, and tingling were also noted after discharge in many VA treatment records, including from September 2012, December 2012, and January 2013, as well as the Veteran's lay statements and testimony. While the Board recognizes the Veteran reported symptoms of severe pain and paresthesias and/or dysthesias during the VA examinations, the November 2013 and December 2013 VA examiners concluded that the Veteran had moderate incomplete paralysis of the sciatic nerve. The Board finds these examiners' determinations that the symptoms were moderate to be highly probative due to the VA examiners' expertise, training, education, proper support and rationale, thorough physical examination of the lower extremity nerves, and review of the Veteran's records. Accordingly, after resolving all doubt in the Veteran's favor, the left leg symptoms warrant a disability rating of 20 percent, but not higher, since August 20, 2010. 

The General Rating Formula requires that VA rate any objective neurologic abnormalities that are associated with a spine disability. See 38 C.F.R. § 4.71a at Note (1). The Board has considered all of the neurological symptoms that were reasonably raised by the record. The claims file includes treatment records showing symptoms of erectile dysfunction and bladder impairment, including in a December 2012 VA physical rehabilitation consultation note and a January 2013 VA urology consultation note. However, the procedural history of this case shows that VA denied separate ratings for these disorders in February 2014 following a November 2013 VA examination, which showed that these disorders were not caused by the Veteran's back disability. The Veteran has not disagreed with, or perfected an appeal for, these decisions. Thus, the Board does not need to analyze these symptoms any further. 

According, after considering the symptoms reported by medical and lay sources, the Veteran's left lower extremity radiculopathy symptoms warrant a disability rating of 20 percent, but not higher, for the entire appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Extraschedular Considerations

The Board has considered whether the evaluation of the low back and left leg disabilities, separately and in tandem, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's low back symptoms mainly resulted in limitation of motion, tenderness to palpation, and muscle spasms. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. His left lower extremity radiculopathy mainly resulted in numbness, pain, paresthesias and/or dysthesias, and tingling amounting to moderately incomplete paralysis of the sciatic nerve. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5242, 5239-8520; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the back and left leg disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disabilities on appeal; however, it determines that entitlements to any SMCs are not warranted at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


TDIU

The Veteran alleges that his service-connected disabilities prevent him from working. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for a mental health disability, a back disability, and left and right lower extremity radiculopathy disabilities. The combined rating for these disabilities is 80 percent with at least one disability rated over 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran asserted that his back symptoms prevent him from working in a June 2011 statement. He asserted that he worked as a supervisor for a company that delivers phone books but could not work in this environment because his back symptoms did not allow him to drive for long periods of time. He also asserted that he worked for two days for a metal and building company, but he was unable to continue to work because of the back pain. The Veteran's former spouse made very similar contentions in a June 2011 statement and she indicated that the Veteran had a General Education Development (GED) diploma. 

August 2011 and February 2013 statements from the Veteran's father showed that the Veteran and his family were living with his parents due to financial constraints.  However, his vocational rehabilitation file includes a copy of a lease for an apartment from 2014-2015. The Veteran also contended in August 2011 that he was unable to physically work due to his back and psychiatric symptoms. In a November 2011 NOD, the Veteran stated that he had to quit several jobs in the construction and mechanical fields, which he described as his trades, due to his back symptoms. He made very similar assertions in the April 2013 VA Form 9 and a November 2013 statement. 

A June 2011 VA examiner noted that the Veteran was unemployed and that his back symptoms hindered his ability to seek employment. The examiner also noted that the back impacted the Veteran's usual occupation because he could not keep a job. Similarly, a November 2013 VA examiner indicated that the Veteran's left lower extremity radiculopathy impacted his ability to work. The examiner explained that the Veteran was previously a mechanic and that he could not work due to the back and bilateral leg symptoms. The examiner stated that the Veteran could not lift, bend, stoop, carry, crawl, or get in awkward positions to do the work required of an auto mechanic. During a November 2013 VA examination for psychiatric disorder, the Veteran asserted that he could not do the jobs in which he was previously trained, including work as a mechanic, cook, and a car salesman. He also asserted that no one would hire him because he used narcotic medication for his back pain. However, a December 2013 VA examiner determined that the Veteran's back disability did not impact his ability to work. 

The Veteran's vocational rehabilitation file and January 2015 VA psychiatric treatment notes show that he enrolled into college in the Fall of 2014 to study business management. On his February 2014 application for vocational rehabilitation, the Veteran asserted that he worked as an auto mechanic, a carpenter, and a line cook prior to his back injury. He contended that he was unable to stand, sit, or walk for long periods of time due to his back symptoms. He alleged that he did not have the educational requirements to obtain a "white collar" job that did not require large amounts of physical activity or exertion. He stated that he wanted to obtain a Bachelor of Arts degree in business management in order to be gainfully employed in a field that did not require physical exertion. 

The most recent vocational files indicate that he was taking a semester off from school in 2016 due to personal matters. 

The Board has considered the opinions of the June 2011 and November 2013 VA examiners showing that the Veteran's service-connected disabilities impacted his ability to work and the December 2013 VA examiner's conflicting opinion. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities. Van Hoose, 4 Vet. App. at 363. While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 80 percent, the record does not indicate that he is unable to work. The Board recognizes that the Veteran has had trouble finding a labor-intensive job and that he has not been able to hold on to a physically demanding job due to his service-connected symptoms; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he is incapable of performing the physical and mental acts required by employment. Van Hoose, 4 Vet. App. at 363. A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.

The record shows that he is actively pursuing his studies at a higher education facility in order to attain a "white collar" job that does not require large amount of physical activity. Overall, the medical and lay evidence does not show that he is precluded from working in a sedentary work environment. In fact, the Veteran's statements show that he hopes to attain a job in such an environment upon graduation from college. Thus, although there is some impairment as a result of his service-connected disabilities, the facts of this case are not outside the norm. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

An initial disability rating of 20 percent, but not higher, from August 20, 2010 to September 5, 2011 for a low back disability is granted. 

A disability rating of 40 percent, but not higher, since September 6, 2011 for a low back disability is granted. 

An initial disability rating of 20 percent, but not higher, since August 20, 2010 for left lower extremity radiculopathy is granted.

A TDIU is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


